 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GILROY JOHNSON,                                   No. 2:18-cv-1969 JAM DB P
12                         Plaintiff,
13            v.                                        ORDER
14    LEE KELLEY,
15                         Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendant was deliberately indifferent to his serious medical

19   needs in violation of the Eighth Amendment. On May 13, 2019, plaintiff filed a document

20   entitled “Motion for Temporary Injunction.” (ECF No. 28.) Plaintiff appeared to be seeking help

21   with access to his medical records. In an order filed June 7, the court ordered plaintiff to provide

22   further information about what he has done to attempt to obtain access to his medical records.

23   (ECF No. 30.) The court stated that if plaintiff failed to respond to the order, it would dismiss

24   plaintiff’s motion.

25          Plaintiff filed a document on July 8 which is addressed to the Attorney General. (ECF

26   No. 31.) Therein, plaintiff appears to be raising issues about a request for production of

27   ////

28   ////
                                                        1
 1   documents regarding defendant’s training.1 It does not appear from this filing that plaintiff

 2   remains concerned about his access to his medical records.

 3            Accordingly, and good cause appearing, IT IS HEREBY ORDERED that plaintiff’s May

 4   13, 2019 motion for a temporary injunction (ECF No. 28) is dismissed without prejudice.

 5   Dated: July 11, 2019

 6

 7

 8

 9

10

11
     DLB:9
     DB/prisoner-civil rights/john1969.tro dsm
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
       Plaintiff is informed that neither discovery requests served on an opposing party nor that party’s
27   responses should be filed until such time as a party becomes dissatisfied with a response and
     seeks relief from the court pursuant to the Federal Rules of Civil Procedure. Discovery requests
28   between the parties shall not be filed with the court unless, and until, they are at issue.
                                                        2
